 NIn the Matter of TAYLOR-COLQIIITT COMPANY AND MRS. ELMA LA-BOONEandUNITED MINE WORIiER9 OF AMERICA, DISTRICT 50,CaseNo. C4314.-Decided February 2, 1943Jurisdiction:lumber processing industry.Unfair Labor PracticesInterference,Restraint and Coercion:anti-onion statements;maintaining sur-veillance over union meetings ; questioning as to union membership ; threateningviolence because of union membership ; threatening discharge if employees re-mained members of 'union ; threatening and physically assaulting union mem-bers ; campaigning against union in election and distributing anti-union liter-ature.Discrimination:eviction of employees from premises by another employee withrespondent's approval ; discharge of employees by respondent's supervisors ;discharges resulting from respondent's failure to afford employees adequateprotection.Remedial Orders:cease and desist unfair labor practices; reinstatement ofemployees with back pay; employer requited to afford employees adequate,pro-tection at and about premises, to instruct employees that violence would notbe tolerated, to instruct employees not to carry guns or other dangerous weaponson to premises.Practice and Procedure:events prior and subsequent to settlement and consent-election agreements, considered in view of respondent's continuing violationsof the Act subsequent to their execution.Definitions:wife of important foreman of respondent purporting to speak forrespondent held an employer, within the meaning of Section 2 (2) of the Act.Mr. Alexander E. Wilson, Jr., Mr. William M. Pate,andMr. RalphL.Wiggins,for the Board.Mr. C. E. Daniel, Mr. L. W. Perrin,andMrs. Rufus Ward,of Spar-tanburg, S. C., andMr. C. G. Wyche,of Greenville, S. C., for therespondent.Price and Poag,byMr. James H. PriceandMr. James D. Poag,ofGreenville, S. C., for Mrs. LaBoone.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDORDER4STATEMENT OF THE CASEUpon an amended charge duly filed by United Mine Workers ofAmerica, District 50, herein called the Union, the National Labor47 N. L.'R. B., No. 22.225513024-43-vol 4 7-15 226DECISION'S OF `,NATIONAL LABOR RELATIONS BOARDDirector for the Tenth Region (Atlanta, Georgia), issued its com-plaint dated June 13,) 1942, against Taylor-Colquitt Company, hereincalled. the respondent, and Mrs. Elena LaBoone, herein called Mrs.LaBoone, alleging that the respondent and Mrs. LaBoone ' had en-gaged in and were engaging in unfair labor practices affecting com-merce,-within the meaning of Section 8 (1) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat.,449, herein calledthe Act, and that the respondent had engaged in and was engagingin, unfair labor practices affecting commerce, within the meaning.of Section 8 (3) and Section 2 (6) and (7) of the Act. Copies of.the complaint, together with notice of hearing thereon, were dulyserved upon the respondent,, Mrs. LaBoone, and the Union.With respect to the unfair labor practices, the complaint allegedin substance that (1) on various elates, the respondent dischargedand thereafter refused to reinstate 6 employees 1 because of\ theirmembership in and activities on behalf of the Union; (2) on Febru=ary 23, 1942, the respondent discharged and,, until April 1, 1942,refused to reinstate 12 employees 2 because of their membership in.and activities on behalf of the Union, and at various times on andafter April 1, 1942, the respondent discharged and thereafter refusedto reinstate 7 of such employees 3 because of their membership in andactivities on'behalf of the Union ; (3) on and after January 1, 1942,the respondent and Mrs. LaBoone comliiitted, authorized, instigated,and acquiesced in'the following acts and conduct with respect to therespondent's employees : (a) warning them not to become or remainmembers of,the Union, (b) threatening them with discharge, loss ofwork, or other discipline if they became or remained members of theUnion, (c) questioning them as to which employees were active inthe Union, (d) attacking, beating, and threatening them with physicalviolence because of their membership in and activities on behalf oftheUnion, (e) attacking and threatening to beat and kill unionorganizers and representatives in order to prevent organization ofthe respondent's employees, (f), circulating, anti-iulion propaganda-among the respondent's employees, (g) .making statements to theemployees derogatory of the Union and its officers and representa-tives, (h) stating to the employees that the Union would not benefitthem but would take their money and cause them to lose pay and'Willie Dantzler, Arthur Gohghtely, Arthur Means, and Duce Robinson on February23, 1942 ; ,Dock Culbieth on May 21, 1942, and V L. Blackwell on May 25, 1942.%'Arthur and Doethus Jeter, Willis Means, D B Johnson, Ardean Rice, Booker Brannon,Raymond Black, Hudson Copeland, Warien Atchison—Nathaniel Foster, Otis Shippy, andArchie Byers.,3Copeland on April 1, 1942 ; Arthur Jeter, Johnson, and Foster on April 5 ; Rice on.April. 7; Atchison on May 8, and Willis Means on May 22 TAYLOR-COLQUITTT COMPANY227 ,jobs, (i) campaigning against- the Union in an election conductedamong them by the Board, (j) urging them to vote against the, Unionin such election by threats'of physical violence, and (5) by such actsand conduct, the respondent and Mrs. LaBoone interfered with, re-strained, and coerced the employees of the respondent in the exerciseof the rights guaranteed in Section 7 of the Act.On June 22, 1942, Mrs. LaBoone filed her answer, denying the com-mission of any unfair labor practices, or that she was an employer, orthat she at any time acted in the interest of the respondent, directlyor indirectly. , On June 25, 1942, the respondent filed its answer,denying that it had engaged in any of the alleged unfair labor practicesalid setting up certain affirmative defenses hereinafter more fullydiscussed.Pursuant'to notice, a hearing was held from June 25 through July 3,1942, at Spartanburg, South Carolina, before Josef L. Hektoen, theTria1'^Examiner duly designated by the Chief Trial Examiner.TheBoard, the respondent, and Mrs. LaBoone were represented by counseland participated in the hearing. - Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the opening of the hearing, the Trial Examiner granted, in part,the motion of counsel for the respondent for a bill of particulars.During the hearing, the motions of counsel for the Board to dismissthe allegations of the complaint that the respondent had discriminatedagainst employees Culbreth and Byers were granted without objection.At the close, of the Board's case, the Trial Examiner granted a motionof counsel for the Board to conform the pleadings to the proof, denieda motion of counsel for Mrs. LaBoone to dismiss the complaint as to-her, and denied motions of the respondent to strike all evidence respect-ing Mrs. LaBoone's activities insofar as they related to the respondentand to dismiss the complaint.At the close of the hearing, rulings onseparate motions of counsel for the respondent and for Mrs. LaBooneto dismiss the complaint were reserved by the Trial Examiner andwere denied by biro in his Intermediate Report.During,the course ofthe hearing, the Trial Examiner ruled on other motions and on objec-tions to the admission of evidnce.The Board-has reviewed the rulingsof the Trial Examiner and finds'that no prejudicial errors Were com-mitted.The rulings are hereby affirmed.`The Trial Examiner thereafter filed his Intermediate Report, datedAugust 28,1942, copies of which were duly served upon-the respondent,*H. C. Moody, acolored employee of the respondent and a witness for the Board, atfirst refused to answer many questions during his examination,but after a threat ofphysical hai inwas made to him by a Board attorney,gave testimony on continued exainr-nation.-to strikeMOody's testi-mony, but in his Intermediate Report stated that no findings were based upon his tests=mony.We reverse the ruling of the Trial Examiner and strike the testimony. 228DECISIONS OF NATIONAL LABOR RELATIONSBOARDMrs.- LaBoone, and the Union.He found that the respondent hadengaged in and was engaging in unfair labor practices, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct, and that Mrs. LaBoone is'an employer within the meaning of Sec-tion 2 (2) of the Act and had engaged in and was engaging in unfairlabor practices, within the meaning of Section-8 (1) and Section 2(6) and (7) of the Act.He recommended that the respondent andMrs. LaBoone cease and desist from the unfair labor practices foundand take certain affirmative action, including the reinstatement by therespondent of'eertain discharged employees with back pay, deemednecessary to effectuate the policies of the Act.On September 19 and26, 1942, Mrs. LaBoone and the respondent, respectively, filed excep-tions to the Intermediate Report; the respondent also filed a brief insupport of its exceptions.Pursuant to notice, a hearing was held before the Board at Wash-ington, D. C., on October 27, 1942, for the purpose of oral argument.The respondent and Mrs. LaBoone were represented by counsel andpresented argument to the Board.The Board has considered the exceptions to the Intermediate Reportand the briefs in support thereof, and, insofar a^ the exceptions are in-consistent with the findings, conclusions, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTaylor-Colquitt Company,is a South Carolina corporation, main=taining plants at. Spartanburg, South Carolina, andWilmington,North Carolina.5It treats and processes cross- and switch-ties, poles,and bridge, construction, and piling timber.During the year endingSeptember 30, 1941, it bought raw materials consisting of raw timberproducts, poles, ties, cross-ties, construction and bridge timber, creo-sote oil, zinc chloride, copper sulphate, sodium and potassium di-chromate, arsenic acid, nuts, bolts, lubricating oil,' paint, and coalamounting in value to $2,650,000, approximately 50 percent thereofbeing obtained from sources outside the State of South Carolina. Inthe same period, its sales amounted to $4,280,000, approximately 60percent thereof being shipped outside the State of South Carolina.At the time of the hearing the respondent employed about 340 pro-duction workers at the Spartanburg plant, approximately 60 percent5 This proceeding is concerned exclusively with the activities of the respondent at itsSpartanburg plant.The record is not clear as to whether the figures found are applicableto the Spartanburg plant alone or to both.the Spartanburg and Wilmington plants. TAYLOR-!COLQUPI'T COMPANY229of whom are-colored.The respondent admits that it is engaged incommerce, within the meaning of the Act.Mrs. Elma LaBoone is the wife of John ' LaBoone, a , foreman ofthe respondent, and resides in Spartanburg, South Carolina.H. THE ORGANIZATION INVOLVEDUnited Mine Workers of America,, District 50, is a labor organiza-tion admitting to membership employees of the respondent.'III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.The, respondent's opposition to the initial organizationalefforts of the UnionToward the end of January 1942,theUnion,through its repre-sentatives,J.R. Coope andJ.R.Kirby, beganto organize theemployees at 'the respondent'sSpartanburg plant.Although theUnion's efforts were directed toward organizing the white and coloredemployees,with the exception of 1 white employee,V. L. Blackwell,only the latter responded.Between February 1 and 7, 'Coope con-ducted meetings at the homes of employees and at the Monk GroveSchool,a public school for colored children, not far from the plant.Only colored employees attended these meetings,and their numberdid not exceed 15 at any of the gatherings.As the Union's activities progressed,the respondent's supervisors'attempted,by various means,to undermine the supportit had gained.Outstanding in their opposition were Foremen John LaBoone, FredMyers,Paul Capell,and Clyde Glenn.LaBoone, as forem to of thelumberyard and sawmill,supervises-the work of more employees thanany other foreman of the respondent.He has under him about 60subordinates.He isin chargeof an extensive series of 'operationsinvolving the adzingand boringplant as well as the lumber mill,occupyingaliarea of approximately 50 acres.AssistingLaBooneat the adzing and boring plant is Carl Collins; Paul Case is LaBoone'sassistant at the sawmill.Myers is foreman of the pole yard and hasabout 50 employees under his supervision.One of his assistants isH. M. Gosnell,who is in charge of the pole yard clean-up crew.Capell is the'shop foreman,with 16 employees in his department.'Glenn, with 15 employees under his supervision,is foreman of thetreating and boiler room.The Union is frequently referred- to in the record as "the C I. 0 ," since, at the timesherein question, it was affiliated with the Congress of Industrial Organizations.'All the respondent's foremen and supervisory employees are white, as are a minorityof its production employees.\ 23ODECISIONS OF NATIONAL LABOR RE'LA'TIONS BOARDWillis and Arthur Means, brothers, and Warren Atchison, all coloredemployees, testified that on about February 10, Myers asked themindividually if they had joined the Union; the Means brothers repliedthat they had.Myers then told each of the three employees, in sub-'st'ance, that he doubted their wisdom in having anything to do withthe Union, that in the event the Union succeeded in organizing theplant, President A. B. Taylor might shut it down, and that they shouldthink the matter over.Myers testified that each of these employeesapproached him individually and asked him his opinion of the Union,and that he told them he could not advise them "in any Way for oragainst it."The Trial Examiner found that subsequent events, coupledwith the surrounding circumstances and the consistent and credibletestimony of the three employees, supported the conclusion that Myersmade the remarks attributed to him,by them.We so find.Doethus Jeter, a colored employee, testified that at about this time,LaBoone sent for him while he 'was at work and told him that, whilehe did not care what Jeter did, if 'the Union succeeded in organizingthe plant, Taylor might shut it down. LaBoone also said, accordingito Jeter's testimony, that since LaBoone had his home and car to payfor, such action "would make it hard on, him." , LaBoone did notspecifically deny,this conversation," and we ' find,- as did the TrialExaminer, that it occurred as testified to by Jeter.Atchison testified without contradiction, and we find, that at aboutthe same time, Crane-Checker Furman Smith, on, whose crew Atchisonhad at one time worked, asked him whether he was a member of theUnion.Atchison answered in the negative. Smith, who works underMyers, thereupon warned him, according to Atchison,- "You fellowsbetter not fool with that thing . . ." and told him that the Unionwould only take his money. Several colored employees .testified thatthey received their orders from the crane checkers, who were whitemen, and consistently referred to them at the hearing as "foremen."The rate of -pay of crane checkers is approximately 55 cents per hour,while that of the Negro crew is 40 cents per hour. Crane checkerstransmit foremen's orders,to their respective crews and keep timerecords and other records pertaining to the materials they handle.The respondent contends that the crane checkers have no supervisorystatus, that they are merely conduits for transmitting the orders of theforemen, that the colored employees erroneously believe them to beforemen, and that, therefore, the activities of the crane checkers are notattributable to the respondent. It is obvious that the colored employees8LaBoone and the majority of the witnesses for the respondent merely denied inlanguage of legal conclusion the allegations of the complaint.The Trial'Examiner didnot consider such denials to be of sufficient probative value as against the specific andotherwise uncohtradicted and credible testimony of `other witnesses ;'we - have adopted andfollowed such rule. TAYLOR-COLQUUIT COMPANY231have just cause to believe, from the nature of the functions performedby crane checkers, that the latter are representatives of the respondent .9We so find. !'IAt the same time, according to Atchison's undenied testimony,Gosnell,whom he described as "foreman on the' yard," told him;r'efer'ring to the Union, "I wouldn't fool with the thing. I wouldn'tput a darned penny into it unless I had to ..." Gosnell is the solewhite employee in the pole yard clean-up crew, consisting of about 12employees.He receives 55 cents per hour, while the colored membersof the crew receive 38 cents.The evidence shows that Gosnell givesorders to and directs the work of the yard crew. The activities in thepole yard, of which Myers is foreman, are considerably, diversified.As we have found, Myers has approximately 50 employees under hisauthority.The duties of the clean-up crew are distinct: It is clearthat the degree of supervision exercised by Myers over that crew isslight and that actual supervision of the crew is entrusted to Gosnell.Thus, as in the case-of the crane checkers, the colored employees had justcause to believe that Gosnell is a representative of the respondent, andaccordingly, we find, as did the Trial Examiner, that the activities 'ofGosnell are attributable to the respondent.During this period, according to the undenied testimony of coloredemployeeWillie Dantzler, which the Trial Examiner credited andwhich we also credit, Glenn, his foreman, asked him whether he wasa union member.When Dantzler answered in the negative, Glennsaid, "You take my advice and don't fool with it," adding that theUnion' would merely take Dantzler's money and give him nothing inreturn.Glenn also asked colored employee David Tate whether hewas a member of the Union.On February 14, the Union conducted a meeting at the Monk GroveSchool, presided over by Mike Ross, union representative.' About 75employees, all colored, attended.Numerous employees testified, andwe credit their testimony, 'as did the Trial Examiner, that the follow=ing events occurred in connection with this meeting :Immediately before the meeting began, and while those attendingitwere standing in the schoolyard, Foreman LaBoone, A. E. Lamb,Capell, Glenn, and Herbert Seay drove slowly back and forth on theadjoining road,1° observing those in the yard.After the meeting hadbeen in progress about half an hour, Mrs. LaBoone, wife of ForerpanLaBoone, appeared.Ross met her on the schoolhouse porch and re=fused her request to address the meeting.Shortly thereafter Fore=man Capell and Posey Belcher, night watchman for the respondent,International AssociationofMachinists v. N. L. R. B.,311 U. S.72; H. J Heinz Co.v.N. -L R. B ,311 U. S: 514.11The school is located on a dirt,road, not ordinarilytraveledby supervisors of therespondent.1 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDIleappearedat the entrance to the schoolhouse and asked that ArthurMeans'come out of the meeting.When he' did so, they ordered himto advise those attending the meeting to -vacate the premises 11Those attending, according to Belcher, "huddled up in the back yard,"and -Belcher ordered them off. - They thereupon moved to the yardof the nearby home of Arthur Means, where Ross addressed them.Mrs. LaBoone, together with white employees Carl Green and JimGarrett, both of whom were employed in the shop under Capell,watched the proceedings from close vantage points.As the meeting broke up, Mrs. LaBoone addressed thosepresent,stating, according to Ross; "You honest colored workers, these menare going to steal your money, -this man [Ross] is going to collectyour dues and you will never see them again . . . the union can accomplish nothing at Taylor-Colquitt, they are paying as well as theycan, you better not get mixed up in this kind of stuff, you better staywith the company here."Ross thereafter gave a pro-union talk,at the close of which Mrs. LaBoone grabbed him by .the coat anddragged him a few paces until dissuaded by Green and Garrett.Asshe released him, she told Ross, according to the latter's undeniedtestimony, "If you will come down the road away from these people,I will beat hell out of you, you son-of-a-bitch."Ross did not make any answer, but started for Spartanburg in acar of oneof the employees.Mrs. LaBoone blocked the road withher car.He turned around and- drove down another road, fol-lowed by other colored employees and Mrs. LaBoone. She soondrew abreast of Ross' cilr, shook her fist at him, and endeavored torun his car off the road by suddenly swerving in front of it. Shethen stopped, was joined in her car by Green and Garrett,and againtook up the chase.Ross stopped at the home of Negro employeeArdean Rice and went inside.,Mrs. LaBoone's caralso stopped andwaited a short distance away. Shortly thereafter SuperintendentF. I. Brownley, accompanied by Plant Manager J. D. Taylor andForeman Capell, drove up.Capell joined the occupants of the La-Boone car and conversed with them for some minutes, after which hereturned to the Brownley car, which had been parkedin a sideroad about a block and a half away. (Ross meanwhile had sent forthe sheriff, and after about an hour, two deputies arrived.The lat-ter agreed to follow Ross to police headquarters in Spartanburg.WhenRoss,, accompanied in his car by two colored employees, ar-rived there, Mrs. LaBoone, who had continued to follow him, droveup behindRoss.She, Green, and Garrett gatheredaround Ross'car and tried to pull him and his companions from their vehicle,ss Capell and Belcher were trustees of the school.Neither Capell nor Belcher hadpreviously ordered anyone out of the school or off the school grounds. In fact, the Unionhad held-a meeting at the school the previous week without' molestation. TAYILOR-'COLQUTrrT COMPANY233threatening them with violence and vilifying them.Ross,.Mrs. La-Boone, Green, and Garrett shortly.thereafter entered police head-quarterswhere,Ross testified,the three last-named repeatedly, andin the presence of a deputy,asked for an opportunity"to beat hellout of" him because he was assertedly inciting race riots by his activ-ities in organizing the employees of the respondent.Mrs. LaBoonetold Ross that if he or Dr. Witherspoon Dodge, another union-rep-resentative,ever returned to Spartanburg,she- would kill them.When left alone with Ross for a short time, Mrs.LaBoone told himthat she would lie and kill in order to protect,her husband's job.Ross testified without contradiction,and we find,that Mrs. LaBoonetold him that she knew President Taylor well,that the respondentcould pay no more than-itdid, and that some 30 or 40 employeesattending the meeting would on that"account be discharged.At thepolice station Ross was detained for about 5 hours for his protectionbecause, as one of the deputies told him,,a mob intent on killing himhad formed outside.He was thereafter escorted from town bydeputies.During the week following the February 14 meeting,further, at-tempts were made by management representatives,including Capell,to compel the colored employees to abandon the Union.Crane-Checker'Smith told Willis Means, who worked in his crew, thatCapell had told Myers, their foreman, that Means had attended themeeting.-Means,who had not been at the meeting, so informedSmith.At about the same time, Capell told colored'employee DuceRobinson,one of his subordinates, that the Union would not do himany good, but that Robinson could do as he chose about affiliatingwith it.Capell added, however,according to Robinson,"All youboys will be out of a job, you won't have nothing to do; you will begoing around hungry.Furthermore...there is going to be sometrouble around here if you don't stop this Union.There [will] besome blood shed."Robinson further testified that, on at least oneother occasion,Capell said to him, "I guess you are one of the CIOUnion boys."Foreman Glenn told colored employee Hudson Cope-land, according to the latter, in referring to the employees who weremembers of the Union,"If you keep on, some of you is going to getfired."Myers inquired of 'Arthur Jeter, a colored employee,whetherthe latter was a union member.-Jeter was non-committal.Myersthen advised him, Jeter testified,that he was old enough to knowwhat heWanted to do, "but . . . if I was you, I wouldn't fool with it."The extreme animus of the respondent's foremen toward the Unioncontinued to be shared by Mrs. LaBoone, the wife of Foreman La-Boone, and Carl Collins, a supervisory employee directly responsibleto LaBoone.On February 21, the Union conducted a meeting at theCallahan Funeral Home, a Negro establishment,in Spartanburg. 234DECISIONS OF NATIONAL LABOR', RELATIONS BOARD'About 65 or 70 colored employees attended.During the course ofthemeeting,Mrs. LaBoone walked down the adjoining alley andpeered through a window at those,in attendance. She told an em-ployee whom she had summoned from the meeting that she wishedto address those present "for their own good." She was deniedpermission to do so.When the meeting broke up, she stood,on theporch watching the union adherents leave.Also observing the scenefrom close-by vantage points were several white employees, includingW. R. Taylor, a worker under Capell, and Collins, the latter beingdescribed by Dantzler as "foreman of the adzing plant."Collins' isthe sole white employee in the adzing and boring plant; he givesorders to the 7 colored employees working there and keeps their time,records.The respondent contends that Collins is not a supervisoryemployee and that his activities, are not attributable to it.ForemanLaBoone testified that the work performed in the adzing and boringplant is under his personal supervision and denied that Collins is aforeman.LaBoone admitted, however, that his ,orders are given toCollins, who in turn transmits them to the colored employees.La-Boone, as found above, has supervision over, approximately 60employees and is in charge of an extensive series of operations involv-,ing the lumber mill and the adzing and-boring plant, occupying an'area of approximately 50 acres. It is obvious that the extent ofLaBoone's duties prevent him from exercising more than cursorysupervision, over the adzing and boring plant, which is located in aseparate building.The Trial Examiner found, and we agree andfind, that the supervision of that plant was delegated by LaBoone toCollins, and that the respondent is consequently responsible for theactivities of Collins. ,On February 23 and 24, W. R. Taylor'12 an employee who workedunder Capell and who had, together with Collins, observed Mrs.LaBoone's attempts to disrupt the union meeting of February 21,forcibly evicted from the plant nine colored employees who had beenactive in the Union.His conduct also led to the flight of two otheremployees,from their jobs.The respondent, though fully aware ofTaylor's violent treatment of these employees, did nothing to deterhim or to protect his victims. Indeed, on these 2 days, ForemanCapell and Glenn clischarged two colored employees because of theirunionactivity.13`02.The settlement agreement and the events which followedOn February 26, 1942, the Union filed charges under the Act, alleg-ing that the respondent had engaged in unfair labor practices by the12 Not related to President Taylor or Plant Manager Taylor.'The evictions and the discharges are full discussed in SectionB, infra.1 TAYLOR-C,OLQUFTT COMPANY2355'acts of its supervisors and by the evictions and discharges.Afternegotiations between the respondent,the Union,and the Board, theparties signed a settlement agreement dated' March 26, 1942, whichwas approved by the Acting Regional Director on March 28, 1942. Itprovided that the respondent(1) upon application on or,before April15, reinstate to their former positions 14 the employees named in thecharge; 15 (2) post notices informing its employees that it(a) recog-nized their rights under theAct, (b),would not discriminate againstany employee because of union membership or activity,(c)had ad-vised its supervisors to refrain from interfering with, restraining; orcoercing its employees because of such membership or activity, and(d), had advised W. R. Taylor to refrain from threatening or ofderingemployees off company property;(3) inform W. R. Taylor that hewas to refrain from threatening employees with violence and orderingthem off company property and from otherwise intimidating andcoercing the employees in the exercise of the rights guaranteed bythe Act; and(4) advise its foremen and supervisors who were trusteesof the Monk Grove School to refrain from interfering with the con-duct of union meetings at the school if that building was in fact avail-able for such or other.public meetings.The Union consented to with-draw the charges if the agreement were carried out by the respondent.On April 4,W. P. Conyers,Jr., the respondent's vice president, noti-fied the Acting Regional Director that the respondent had compliedwith its.ulidertakings under the agreement.All the employees namedin the charge who applied for reinstatement were reemployed.Therequired notices were posted and remained posted for the agreedperiod.At that time,Plant Manager Taylor told W. R. Taylor thathe must cease his activities respecting the Union, around the plant.He informed Superintendent Brownley and Foremen Myers,Capell,Glenn,Brown,LaBoone, Seay, and Baxter of the agreement insofar asitwas applicable to them.He showed the provision-of the agreementIespecting the Monk Grove School to Capell,who said he understoodit.Despite the settlement agreement,the respondent continued to per-mit Mrs.LaBoone, frequently working together with Collins andGreen, to,carry on the program of intimidation and violence.Latein March, and subsequent to the execution of the settlement agreement,Organizer Coope conducted separate meetings of bothwjlite andcolored employees.Mrs. LaBoone appeared at one of the latter meet-ings;held at Atchison'shome.She took down the license numbersof the automobiles parked outside,threatened to "slap hell out of"Coope, as the latter testified, and told him that she would shoot upunion meetings and break,up the Union even if she had to kill half14Except Hudson Copeland, who was to be given a different job..16 It was agreed that the respondent donate to charity the amount of back pay due theseemployees., 236DECISIONS OF-NATIONAL LABOR RELATIONS BOARDla dozen people.After the meeting, she stopped Coope's car on thehighway, threatened him and other union representatives with phys-ical violence,and- followed him about 20 miles from Spartanburg,repeating her threats.At about the same time she told white employeeJohn Liles At the Brownley store that she would dynamite the plantbefore she would see the Union come in, 'and warned him not tocome back-to his job.About April 9, Field"Examiner Gould of the Board's RegionalOffice made an unsuccessful attempt in Vice-President Conyer's office toinduce Mrs. LaBoone to sign an affidavit agreeing to cease interferingwith the Union and -intimidating its members.Conyers refused tourge-her to sign the proposed instrument,but merely told her that therespondent disapproved of her activities.That Conyer's 'statement was inadequate to halt Mrs.LaBoone'sactivities is apparent from the fact that 2 days later she called atWillis Means' home, in the company of Collins and Green. She toldMeans that if she were his foreman she would tell him not to comeback to work,and warned him that if she caught him at either theBrownley store or another store adjoining the plant,she would, ac-cording to Means, "pull off his shirt"and ',beat hell out of" shim.Shethereafter drove past Means' home once or twice a week, turned arounda short distance beyond it,and drove back.On April 12, Mrs. LaBoone follooed Coope, Sims, and Kirby, allunion representatives,for 40 or 50 miles in her car.They secured herarrest in Greenville,South Carolina," and she was placed under apeace bond.She thereafter 'continued to threaten the union repre-sentatives'lives," and continued to follow them'in her car until as lateas June 10, 1942.Also during April, Mrs. LaBoone appeared at white employee D. R.Culbreth's home and told him that the time was not appropriate fora union to come into the plant.During this period,-she told variouscolored employees to drop the Union and that the Union would causetheir children to go hungry.She also arranged for meetings of coloredemployees at which she made vitriolic anti-union talks. She frequentlydrove past Rice's home, accompanied by Collins and Green.On oneoccasion they stopped at Rice's house, and, according to Rice, Green saidto him, in the presence of Mrs.,LaBoone and Collins,"If you alldon't stop this Union there is going to be some killing between thewhites and the blacks,"to which Collins added, "Yes,he is telling youright."As a result of these threats,three colored employees left the respond-ent's employ.'11 About 35miles from Spartanburg."On May 21, the day before the electionat the plant, which is discussedinfra,theyswore outa warrant .for her arrest in Spartanburg.The charge was dismissed afterhearing._18 See Section B, 3,infra. TAYLOR-COLQULTT COMPANY ,2373.The consent election and continued opposition, to, the UnionOn May 11, the Acting Regional Director notified the respondentthat the Union had filed a petition for investigation and certificationof representatives and that before action on it could be taken by the",Board, the activities of W. R. Taylor and Mrs. LaBoone would haveto be "adjusted." 18On May 13, after negotiations with Field Exam-iner Gould, the respondent agreed to post the following notice : 20NOTICE TO EMPLOYEESThe-Taylor-Colquitt Co. hereby states that Mrs. J. A. LaBoone hasnever had any connection whatever with this Company.Any activ-ities she may engage in are without our sanction.TAYLOR-COLQUITTCO.By (s)W. P. Conyers, Jr.W. P. CONYERS, Jr.Vice-PresidentcfiTreasurer.On 'May 15, the negotiations between the respondent, ,the Union,and Gould resulted in the execution by the respondent and the Unionof a consent election areement, approved by the Acting Regional Di-;n-rector.21It provided for an election by secret ballot on May 22 amongthe production and maintenance employees appearing on the respond-ent's pay roll of May 6.Beginning on May 15 and continuing to the day of the election, cop-ies of two sample ballots and five anti-union leaflets which Mrs. La-,Boone had printed were circulated among the employees in and outsidethe plant by supervisors, employees, and Mrs. LaBoone. She gaveleaflets to colored employees Arthur Jeter and James Moore outsidethe plant property, and handed one to colored employee Willie John-son at the Brownley store.At the latter place, she asked Shippy howhe was going to vote in the election.When Shippy'answered that hedid not know, she told him, according to Shippy, "You better vote19On April 29, w. R.Taylor, accompanied by four other white employees,and coloredemployee D B. Johnson engaged in a shooting,episode on the respondent's premises.Thefactors leading to the occurrencedo notappear in the recordJohnson ifled and hiswhereabouts were still unknown at the time of the hearing.The police took charge of theaffairNo investigation was made by the respondent,nor did it question Taylor con-cerning the Incident.A few days later,Mrs LaBoone told Doethus Jeter,according toJeter, "Suppose you and your brother . .. don't report back to work in the morn-,ing..there isfive whiteinen(Taylor and his companions)under $750 bond, and . . .they are hot.If you don't keep off there is going to be some killing done "20Conyeis declined to write letters to the employees disavowing responsibility for Mrs:LaBoone's activities,claiming that he feared a possible libel suit.He also declined totake disciplinary action against Taylor,claiming that a preliminary investigation ofJohnson would be necessary but inappropriate because of Johnson'smembership in theUnion."On May 19, the Acting Regional Director wrote the respondent that the chargespreviously filed by the Union had been withdrawn by it without prejudice. 238DE'CISIONS OF NATIONAL LABOR RELATIONS BOARD`no'.I don't want it."She gave Doethus Jeter a copy of the,smallsample ballot and showed him how to vote against the Union and alsohanded him copies of all but one of the other leaflets. Jeter testified'and we,find; that on one occasion she told him that if any employeevoted in favor of the Union she would find it out and kill him.On May 18, Collins, according'to the uncontradicted testimony ofDoethus Jeter, which we credit, gave him a copy of one of the leafletsand later handed Jeter and the other employees in the adzing and bor-ing plant, shortly after work had commenced, copies of the large sam=ple ballot, telling them to vote "no." Jeter further testified, withoutcontradiction, that Collins then stated, "We are doing mighty well foryou in the company here. Let well go on." Collins also gave thegroup copies of one of the leaflets while they were working.Duringthis period, Collins came into the boiler room, where colored employeeJoseph Dawkins was working, and according to Dawkins' undeniedtestimony, which we believe, told him that the Union would causetrouble, asked Dawkins to assist him in inducing the other coloredworkers to vote against the Union, gave him a copy of one of the leaf-lets and of the small sample ballot, and explained to Dawkins how tovote against the Union.V. L. Blackwell, the only white employee who was a union member,was visited by Mrs. LaBoone at his home on May 18 or 19. She In-quired as to how he felt'about the Union and stated' that she was look-ing for the,union organizers..About May,20, Mrs. LaBoone accosted colored employee BookerBrannon and David' Tate in Spartanburg.According to Tate's unde-nied testimony, which the Trial Examiner believed and which we alsobelieve, she told him that the employees would' not benefit from theUnion and made other anti-union remarks.Tate replied, "Mrs. La-Boone, I don't want to talk to you on this . . . You are a whitelady.I am a colored boy. I couldn't talk to you on nothing likethat."She warned Tate, "If you vote for it I will kill you."Tatethen replied, "I will go down swinging."Willis Means testified without contradiction, and we find, that aboutMay 20 Crane-Checker Smith, his supervisor, gave him a copy of asample ballot marked against the Union and told him and JackWright, another colored employee, "I am going to show you how tovote.When the time comes it will be blank."The following day hereturned with a large facsimile of the official Board ballot, similarlymarked, told Means that the ballot he had previously shown him waswrong, and that the one he now had was correct.On May 20, Gould visited the plant with Conyers and posted theofficialNotice of Election.As they were leaving, Gould, who hadcomplained to Conyers of Mrs. LaBoone's distribution of anti-union TAYLOR-COLQUPPT COMPANY239literature, saw Mrs. LaBoone in her car on the highway near the plant.Gould approached and again asked her to sign the affidavit in whichshe would agree to cease intimidating and interfering with the em-ployees in their union activities.According to Conyers, Gould re-ported back to him that "she was going to do as she pleased." Conyersmade no comment. On the same day observers for the election werechosen.Conyers named Tom Moore, a clerk, Crane-Checker Smith,22and Heber Culbreth,23 a crane operator who relieved Blackwell, allwhite employees.The Union named Blackwell, Liles, both white em-ployees, and Dawkins, a colored employee.Coope, on behalf of theUnion, requested that Conyers withhold announcement of the namesof the Union's watchers until he had had an opportunity to ask themto serve.Conyers withheld the announcement until the afternoonof May 21, when he disclosed their names to Plant Manager Taylor.Shortly thereafter, Heber Culbreth told Blackwell, according to thelatter's undenied testimony, that "a man that had plenty of backing. . . was going to beat hell out of" Blackwell if he acted as an'observerfor the Union.-On May 21,. according to the testimony of Doethus Jeter,Foreman. LaBoone appeared in the adzing and boring plant and gaveCollins a number of leaflets.Colored employee Doc Copeland testi-fied that Collins. gave him three of the leaflets and that Copelandthereupon gave one each to Doethus Jeter and colored employee WillieJohnson.Both Jeter and Johnson substantiated his testimony in thisregard, Johnson adding that he had observed Collins receive the papersfrom LaBoone and hand them to Copeland. Jeter and Johnson iden-tified the papers as copies of one of the leaflets Mrs. LaBoone hadbeen distributing.LaBoone denied the incident, and Collins did nottestify.We have found LaBoone to be an unreliable witness, as didthe Trial Examiner, and we find that the events took place as testifiedto by Jeter, Copeland, and Johnson.','The election was conducted the following afternoon-, May '22, from3 to 5 o'clock.No union observers were present.After the polls closed,Gould, on orders'from the Acting Regional Director, announced thatthe ballots would not then be counted, but would be impounded .24When the balloting had ended, Gould and the respondent's observerssigned certificates to the effect that the balloting had been fairly andsecretly conducted.After Gould announced that the ballots would22Observers were to be chosen from non-supervisory employees.The choice 'of Smithand the acquiescence therein of the Union and the Board do not alter our finding that,to the employees,Smith represented the management.0 Culbreth was one of the w. R. Taylor group which carried out the February evictions.24 Conyers,informed of the decision not to count the ballots,addressed a menacingcrowd of 20 to 40 employees gathered outside Plant Manager Taylor's office, pointing out tothem that Gould was not personally responsible for impounding the ballots.but was actingon the orders of his superior,and requesting them to go home.n 240DECISION'S OF NATIONAL LABOR RELATIONS BOARDbe impounded,-.the respondent's observers insisted that he surrenderthe certificates.Gould refused.When it appeared that violencewould probably follow his continued refusal, Gould relinquished thecertificates,stating that,he was doing so under duress. The respond-ent's observers thereupon destroyed them.The ballots, which re-mained uncounted,together with the list of eligible voters, were there-after placed in the custody of a Spartanburg bank, where they stillwere at the time of the hearing.On the same day, Coope made oral'objection to the Acting RegionalDirector with respect to the election, stating that the respondent'ssupervisors distributed anti-union literature to the employees duringworking hours, that the supervisors and "other agents" asked theemployees not to vote for the Union,and that, because'of the respond-ent's intimidation, it was impossible for the_Union to be representedat'the polls by observers.On May 30, Coope wrote the Acting Re-gional Director, confirming "oral objections made to you on date ofelection '..."As of the time of the hearing, Mrs. LaBoone had made no effort toabandon lzer intimiclatory tactics.On June 25, during the hearing,Mrs. LaBoone met Shippy at the Brownley store and asked him why hewas not at the hearing. Shippy replied that he expected to, testify,the following day.She then: warned him, according to Shippy, "Whenyou go down there you better not call my name" adding that if he didso, "something is going to happen."4.Conclusions; responsibility for Mrs. LaBoone's conductFrom the first day of the Union's organizational activities the re-spondent embarked upon a course of conduct, frequently' involvingthe most drastic forms of coercion, to compel As employees to abandonthe Union and forego their rights to self-organization and concertedaction.In executing that course of conduct the respondent operatedthrough three principal channels-its supervisors, Mrs. LaBoone, anda group of its employees.Almost immediately upon the advent of the Union, the respondent'sleading foremen, along with Smith and Gosnell, found above to berepresentatives of the respondent, led off the attack.They questionedvarious colored employees concerning their union,affiliation,advisedthem against joining or remaining members of the Union,threatenedthem that the plant might shut down if the Unionv-was successful inits organizing drive, and made other disparaging statements concern-ing the Union-.When their advice and threats were ignored and aLarge group of-colored employees a few days later attended a unionmeeting at the Monk Grove School, five foremen, including LaBooner TAYLOR-GOLQUITT COMPANY241and Capell, maintained surveillance of their meeting.Finally Capell,who was also a trustee of the school, evicted them from the premises.At this point, Mrs. LaBoone, wife of the respondent's ranking fore-man, inspired by the professed desire to protect her husband's job,became an active collaborator in the plan to outlaw the Union. Inaddressing the employees, she disparaged the Union and its leadersand physically assaulted Union Representative Ross. 'She representedthat the respondent was paying the best possible wages and that theemployees who had attended the meeting would be discharged.Heractions were observed in silence by Capell.Later Plant ManagerTaylor, Superintendent Brownlgy, and Capell saw her, accompanied byGreen and Garrett, two of Capell's subordinates in the shop, and con-versed with them as they followed and intimidated Ross while he wasattempting to leave Spartanburg.None of these supervisors, however,sought to restrain either Airs. LaBoone, or Green or Garrett, fromtheir violent conduct.By their failure so to do and by Capell's pre-vious manifested hostility, the respondent evinced its approval of suchconduct.IDuring the week following the Monk Grove School meeting, threatsagainst the employees' economic security were supplanted by threatsagainst their physical well-being and by forebodings of "bloodshed."Mrs. LaBoone continued her obstruction of union meetings and wasassisted in her surveillance pursuits by Collins, LaBoone's assistantin the adzing and boring plant, and by W. R. Taylor, an employeewho worked under Capell's supervision.When all these tactics hadfailed,Mrs.,LaBoone's prediction that union employees would be dis-charged materialized when the respondent permitted W. R. Taylorto terrorize the employees who had joined the Union and to evict themfrom the plant.Taylor's action was in complete harmony with therespondent's open hostility to the Union and its leaders and foundits inspiration in the behavior, of his own foreman, Capell.As we havefound below, Rice, Arthur Jeter, and Willis Means were forced toleave the respondent's employee because of threats made to them byMrs. LaBoone.The settlement, agreement 'of March 26 and the consent electionagreement of May 15 did not abate the lawlessness of Foreman LaBooneand Ms assistants and of Mrs. LaBoone. In collaboration with Col-lins,whom we have found to be asupervisor, Mrs. LaBoone main-tained surveillance of at least one of the subsequent union meetingsand continued to threaten, intimidate, and assault union adherentsand representatives.To defeat the Union at the election, Mrs. La-Boone prepared leaflets disparaging the Union, and her husband,Collins, and Crane-Checker Smith assisted and cooperated with her513024-43-vol. 47-161 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring working hours in distributing the leaflets and instructingemployees how to vote against the Union.The respondent contends, both with respect to the March 26 settle-ment agreement and the consent-election agreement, that the conductwhich preceded the execution of each of these agreements should notnow be examined by the Board, as the agreements operated-as a barto a consideration of all such matters.Further, in connection withthe consent election, the respondent urges that Gould's 'certificate asto the conduct of the election in effect forecloses the Board from con-sidering the circumstances surrounding the election.We find thesecontentions to be without merit.The record discloses that, subse-quent to the execution of each agreement, the respondent engaged incontinuing 'violations of the Act.To hold that we are precluded bythe agreements from considering the respondent's -prior, unlawfulconduct would in effect reward the respondent for violating a vitalcondition inherent in each agreement, i. e., that the unfair laborpracticeswould cease.We have consistently' held` that where anemployer engages in unfair labor practices after the execution of aconsent-election agreement, we will not regard such agreement' as abar to a consideration of prior unlawful acts and will examine theentire course of the respondent's conduct both before and-after the.agreement."Gould's certificate, attesting merely to the' fairness-of the balloting itself, is in no way inconsistent with our finding asto the respondent's conduct prior to the actual balloting.That the respondent, through its supervisors and high-rankingofficials, interfered with the rights guaranteed its employees in theAct, is clear and unquestionable. It must also (be charged with re-sponsibility for the role played by' Mrs. LaBoone. In executing itscampaign of intimidation and threats, the respondent found a willingcoworker in Mrs. LaBoone.Thus, on February 14, while LaBoone,Capell, and other foremen' were maintaining surveillance over theunion meeting, Mrs. LaBoone addressed the, employees, inveighingagainst the Union and urging them to abandon it; before the gather-ing disbanded, she physically assaulted Ross,,the union organizer.The respondent's "high-ranking supervisors and Capell thereafterobserved her, with obvious approval as she pursued and intimidatedRoss.Following the settlement agreement of March 26, she con-tinued to harass, threaten, and coerce the union leaders and adherents,frequently in the company of Collins, a LaBoone assistant, andGreen, a worker under Capell.Nor did the consent-election agree-ment bring about a cessation of her hostility toward the Union.Shez5 SeeN. L. R.B V. Hawk & Buck,Co.,120 F.(2d) 903(C. C. A. 5) ;Matter of HoudeEngineering CorporationandInte,nationalUnion, U. A.W.-C. I.0, Local 850, 42N. L.R B 713 ,Matter of Wickwire BrothersandAmalgamated Association of Wire, Steel andTin Workers of North America, etc.,10 N. L. R. B. 316. TAYLOR-COLQUITT COMPANY243printed, aiid with the aid of her husband, Collins, and Smith, dis-tributed anti-union leaflets and inquired of various colored employeeshow they were going to vote.As late as June 25, while the hearingwas. in progress, Mrs. LaBoone continued her intimidatory tactics by-\v'arning Shippy not to mention her name when he testified.The factthat.she'was the wife of the highest-ranking foreman, her open asso-ciation with her husband and other supervisors, as well as withemployees who worked directly under those supervisors, her state;ment that the respondent was paying as much as it could, and herthreat that those who attended union meetings would be dischargedconstituted ample basis for a belief by the employees that she wasoperating with the respondent's approval.The respondent consist-ently failed to take any real steps to repudiate her activities or todispel from the minds of its employees that very natural impression.Moreover, the respondent's own coercive conduct, Mrs. LaBoone's openand unmolested emulation of that conduct, the similarity between herstatements to the employees and those made to them at the plant bythe respondent's representatives, the materialization of her threatsof discharge, her cooper,.tion with her husband and Collins in inter-fering with the election, and the respondent's acceptance of the effects,of her intimidation served only to strengthen the reasonable andprevailing impression and belief among the colored employees thatthe respondent sanctioned, and perhaps directed, her actions.By permitting its supervisory and other employees to associate andcooperate with Mrs. LaBBoone, by its failure to take any effective stepsto halt her excesses, by its refusal to repudiate in unequivocable andvigorous language her unlawful conduct, and by accepting the benefitsof her activities, the respondent acqiesced in, ratified, and approved ofher conduct.We find the respondent responsible for her activities.Since we have found that Mrs. LaBoone, by various statements andactivities,.purported to act in behalf of the respondent and,since therespondent ratified and adopted her ,conduct, we also find that Mrs.LaBoone acted in the interest of the respondent and that she is an"employer," within the meaning of Section 2 (2) of the Act.We find that, by maintaining surveillance of union meetings, byquestioning employees as to their membership in the Union, by threat-ening employees with violence because of their membership and activityin behalf of the Union, by threatening discharge and loss of employ-ment if the employees joined or remained members 'of the Union, bythreatening and physically assaulting the Union's representatives, bycampaigning against the Union prior to the election and circulatingleaflets derogatory of the Union and its leaders, and by threateningviolence to the employees supporting the Union, the respondent andMrs. LaBoone, individually and collectively, interfered with, re- 244 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrained, ;and coerced the employees of the respondent in the exerciseof the rights guaranteed in Section 7 of the Act.B. Discrimination as to hire and tenure of employment1.The February evictionsOn February 23 and 24, W. R. Taylor, an employee who workedunder Capell, and who had, together with Collins, observed Mrs.LaBoone's attempts to disrupt the union meeting of February 21,according to his uncontroverted and credible testimony, conducted ameeting of white employees in the plant locker room.He told them ofthe union meeting of the preceding afternoon, stated that "they" were"trying to organize agin us," and asked those present,to "round up acrowd" to meet in the same place the following morning before thecommencement of the working day.Shortly before the men were due at work the following morning,colored employee Ardean Rice observed a large number of employeesdriving into the plant premises- in several cars and disappearing into.the locker room, carrying 7 or 8 rifles.Among them was Crane-CheckerGarrison Morrow, who worked under LaBoone. Some 75 white em-ployees, including Collins, for whose acts we have found the respondentto be responsible, thereafter met in the locker room.They wereaddressed by W. R. Taylor, who adverted to 'the union meeting ofFebruary 21, and again stressed the purported "organizin' agin thewhites."Upon being named "leader" of the group, Taylor promised torid the plant of the union leaders and'to stop the Union's organizationaldrive.About 5 minutes before the commencement of the working clay,Duce Robinson observed W. R. Taylor hurriedly depositing a shotgunin Foreman Capell's office.Although the locker room` adjoins theplant offices, it does not appear that any representative of the respond-ent interfered with either of the meetings.Nor did Capell or othersupervisors object to the storing of guns on the premises.Taylorstopped working about noon of the same day and notified Capell, hisforeman, to that effect. It does not appear that Capell inquired intothe reasons for Taylor's early departure.During the afternoon,Taylor returned to the plant and accosted each of 8 colored employees,i.e.,Willis and Arthur Means, Doethus and Arthur Jeter, WarrenAtchison, Arthur Gohghtely, Booker Brannon, and D. B. Johnson,while they were at work in various parts of the plant.His approachwas the same with each of them : He kept his right hand suggestivelyconcealed in his pocket and told them to take their hands from theirpockets and to keep their distance. -Then he stated that he did notwant to hurt them, that the white employees would not tolerate theirbeing members of the Union or the Union's organizing them, that TAYLOR-COLQUITT COMPANY4-245they could finish out'the day and get their pay the same afternoon oron Friday, the regular pay day and that they were to leave the premisesand not return until he sent for them. Each of the 8 colored men there-upon left the plant.While Taylor was ordering them off the premises,Assistant Foreman Collins, Crane-Checker Smith; Paul Case,26 andabout 10 white employees' were seen by the colored employees to belurking in the background and observing the conduct of Taylor.Noneattempted to interfere.- ,Otis Shippy, colored employee and a union member, witnessedTaylor order Arthur Jeter and Golightely to get out. ' Taylor, followedby the above-named onlookers, then started toward Shippy. Shippytestified that he "was scared, scared to death," and told' ForemanLaBoone- that he was quitting.The latter merely sent him to thepaymaster for his pay.- .Colored employee-Raymond Black witnessed Arthur Means orderedoff the premises.Black, who had signed a union memberhip applica-tion, left-the plant immediately 27 because, as he stated, "I had signeda card, too, ;and I figured I wasn't any better than Arthur. I figuredmy time would be,next. I just took it on my part and left."On the same day, Capell discharged Robinson.and Glenn dischargedDantzler, as discussed more fully below,"' because of their unionmembership and activities.Before they left the plant, six of the evicted employees told PlantManager Taylor and Superintendent Brownley that W. R. Taylorhad ordered them off the premises and that they desired their paybecause they were leaving.The two supervisors assured them thatthe respondent knew nothing of their being ordered off the premisesand told them that they were not required to quit, but that if theydesired to do so, they could get their pay immediately or the follow-ing Friday.Doethus Jeter and Golightely reported the episode toLaBoone.29'LaBoone, as in the case of Shippy, immediately wroteout their "time" and told them to see the paymaster, making no in-queries whatever.They received their money and, like the others,left the plant.Before Golightely departed, LaBoone came acrossthe yard and told him, according to Golightely, to "get off the prem-ises.Don't let me catch you on it no more." Crane-Checker SmithadvisedWillisMeans to go straight home and, as Means testified,26Case was describedby Vice-PresidentW P. Conyers,Jr.,as a "gang-leader"Casesupervised the activitiesof a group of aboutsix colored employeesat thesawmill, underthe general jurisdiction of LaBoone.For the reasons given above in the case of Collins,we find that the respondent is responsible for Case's activities.n No pay was due Black from the respondentat the time.21 See subsection2, sutra.21LaBoone denied any knowledge of Taylor's activities'in ordering employees off thepropertyof the respondentHe also deniedthat Doethus Jeter or Golightely told him whythey werequitting.The Trial Examiner was not impressedwith LaBooneas a witnessand refused to credit his denial.We likewise refuse to credit LaBoone's denial. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him "don't be fooling up there around the store 30 or the car;_I don't want to see you get in any trouble."On the morning of February 24, Ardean Rice was approached byW. R. Taylor in the same manner in which his eight coworkers hadbeen confronted on the previous day.On this occasion, Taylor didnot formally take time off from his work. Behind Taylor, andwithin earshot, stood Assistant Foreman Case and his superior, La-Boone, together with a number of the shop crew.Rice promptlystopped working and left the premises.Five of the nine colored workers who were thus evicted-Willisand Arthur Means, Doethus and Arthur Jeter, and Warren Atchi-son-were already known or suspected by the'respondent as havingstrong pro-union leanings, as indicated by the various, statements-found above to have been made 'to these' employees by LaBoone,Myers, and other supervisory personnel. In addition, on February23, just prior to the evictions, Assistant Foreman Seay, inquiringof Arthur Means whether he was a union member, was told thatMeans was treasurer of the Union.The respondent contends that it is in no way responsible for theevictions, claiminb that its white employees ousted the colored em-ployees in a spontaneous surge of resentment against the Union'sorganizational activities among the latter group.The evidence im-pels a ,contrary conclusion.The respondent's supervisory officialshad, by various extreme means, openly demonstrated their determi-nation to prevent organization of, the respondent's employees.More-over, they had permitted their subordinates, including W. R. Taylor,to emulate their acts of espionage and intimidation.Thus the atmos-phere in which W. R. Taylor assumed leadership of the movementto oust the union members from the plant was clearly generated bythe respondent's supervisory, officials.That these officials in fact ap-proved of Taylor's activities is apparent from their conduct at thetime.Collins, a supervisor under LaBoone, participated in themeeting which authorized Taylor to rid the plant of the union em-ployees.Foreman Capell permitted Taylor who was his subordinate,to deposit a shotgun in his office; and Morrow, a crane checker underLaBoone, brought a rifle onto the respondent's premises.AlthoughLaBoone; Collins, Case, and Smith observed the evictions, none, ofthem attempted to intervene. Indeed, LaBoone and Smith directedtwo of the evictees, whom they saw on the respondent's premises aftertheir eviction, to leave immediately.Taylor'sactivitieswere brought directly to the attention of Brownley andPlant Manager Taylor, they merely suggested to the evicted em----------------80 The "store"adjoined the plant premises and employees frequently cashed their paychecks there. Its proprietor until,May 30, 1942, was Superintendent Brownley.r TAYLOR-COLQUITT COM PANY247ployees that-itwas not necessary for them to leave.These high-ranking officials made lib effortto investigatethe facts and failedentirely to censure'or otherwise discipline Taylor for taking con-trol over the working conditions of the respondent's employees.Nordid they countermand Taylor's actions or undertaketo return theevicted employees to their work with a promise of protection againstfurther physical molestation or assault.These facts,viewed againstthe background of the respondent's openly demonstratedantagonismto the Union and 'coupled with the respondent's prior knowledge .ofTaylor's scheme through'Collins'attendance at the meeting,the useof Capell's office-to store firearms,and the'siinultaneous unlawful andsummary discharges of Robinson and Dantzler by Capell and Glennclearly show, and we find, that the respondent inspired,encouraged,and sanctioned the evictions.It is consequently responsible therefor.The open display of firearms on the premises and the use of Capell'soffice as a storeroom for such weapons placed the colored employeesin well-founded apprehension of physical harm. Indeed, Black andShippy, fearing for their safety, abandoned their employment afterobserving the treatment administered'their fellows.The respondentwas under a duty to safeguard its employees by all reasonable meansagainst intimidation by fellow emplo3 ees.31'That it refused so to dois apparent.It was a reasonable and foreseeable consequence of therespondent's failure to furnish adequate protection to its employeesthat other colored union employees who were cognizant of such intimi-dation would anticipate harm to themselves.Under-these circum-stances, the failure, to furnish protection naturally resulted ' in a re-fusal to continue at work-untilthe dangerof physical harm had beenremoved.Accordingly,we find that Black and Shippy were-in factevicted and that the respondent was likewise responsible for theireviction.Under these.circumstances,responsibility for the evictionof the eight employees and the flight of Black and Shippy is directlyattributable to the respondent and is, in fact,tantamount to a dis-charge in each case.We find that the respondent on February 23, 1942, dischargedArthur and Willis Means,Arthur and Doethus Jeter, Brannon,Golightely,Johnson, Atchison,Black, and Shippy,and on February24, 1942, discharged Ardean Rice because they joined the Union andengaged in concerted activities in its behalf and that the respondenthas discriminated in -regard to their hire and tenure of employment,thereby discouraging membership in the Union and interfering with,restraining,and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act."N. L. R.B. v: Goodyear Tire and Rubber Company ofAlabama,129 F. (2d)'661(C C. A 5) ;N. L. R. B. v. GeneralMotors Corp.,116 F(2d) 306(C. C. A. 7).1^ 248DEICISI'ONS OF NATIONAL LABOR RELATIONS BOARDColored employee Nathaniel Foster testified that Taylor orderedhim off the premises on February 23.Taylor, whom we have foundto be a credible witness, denied that he had done, so.Foster returnedto work on February 25.The records of the respondent indicate thathe neither quit` nor was discharged at that time.The Trial Examinerfound that Taylor did not evict Foster from the plant, and we tooso find.-'2.The discharge of Copeland,Robinson,and DantzlerHudson Copeland,Duce Robinson,and Willie,Dantzler,who werenamed in the charges filed by the Union on February 26, were offeredreinstatement by the respondent,pursuant to the settlement-agreementof March 26. -Neither Robinson nor Dantzler applied for reinstate-ment, and it was conceded by Board's counsel at the.hearing that, hadthey`applied, they would have been reinstated.Copeland applied.,andwas reemployed.However, we are considering the 'question ofwhether the respondent engaged in unfair labor practices by the re-spective discharges,thereby discouraging membership in the Union.As we have already found above, the agreement of March 26 does notpreclude an examination of this aspect of the respondent's conduct.Hudson Copelandjoined they Union early in February.As foundabove, Foreman Glenn warned him shortly thereafter that some of themembers of the Union would be discharged. Copeland.testified thaton February 22, Morgan,a treating engineer,said to him, withoutfurther explanation,"Here is your money . .. Mr.Clyde Glenn toldme,he can't use you no more...Go ahead home.Don't be hangingaround stopping the otherboys fromworking."Glenn testified thatCopeland was discharged for sleeping on the job and permitting asafety valve to "blow"after having been warned about such conduct.Night Foreman Ben Davis substantiated Glenn's testimony.Morgandid not testify.Copeland denied sleeping on the job but the, TrialExaminer found that he was not an impressive witness and did notcredit his denial.The Union did not except to the Trial Examiner'sfinding that the discharge was not discriminatory.We find, as didthe Trial Examiner, that the respondent did not discharge Copelandon February 22, 1942, because of his union membership or activity.Duce Robinsonjoined the Union early in February and attendedthe meeting of February 21. Capell had previously advised himagainst joining the Union and had told him that the Union wouldcause bloodshed.After Robinson had witnessed W. R. Taylor de-posit his shotgun in Foreman Capell's office on the morning of Febru-ary 23, Capell told Robinson that he had something for him, handedhim his "time"and ordered him to "Go ahead and don't let me catchyou around here no more."This incident occurred on the day of the TAYLOR-C0LQUITT COMPANY249Taylor evictions, previously considered.Capell did not testify respect-ing the incident.In view of Capell's previous anti-union statementsand in the absence of any explanation for Robinson's discharge bythe respondent,'we find, as did the Trial Examiner, that Robinson wasdischarged on February 23, 1942, because of his union membershipand activity.Willie Dantzlerjoined the Union early in February and was ob-served by Collins and Mrs. LaBoone at the February 21 meeting.Hedid not appear for work at the plant on that day.On February 22,Foreman Glenn, who had previously asked him whether he was aunion member and advised him not to "fool with it," told Dantzler,according to the latter's undenied testimony, "They say when you layout a day you are legally fired, so here is your time."The record indi-cates that other employees had failed to report for work without beingdischarged.We find, as did the Trial Examiner, that the real reasonfor discharging Dantzler was not his failure to report for work onFebruary 21, but that the respondent wished to rid itself of him be-cause`of his union membership and activity.-3.The post-settlement discriminationThe complaint alleged that, after their reemployment pursuant tothe terms of the March 26 settlement agreement, the respondent againdiscriminated in regard- to the hire and tenure of employment ofArdean Rice, D. B. Johnson, Nathaniel Foster, Arthur Jeter, WarrenAtchison,Willis Means, and Hudson Copeland. It also alleged thatV. L. Blackwell was discriminatorily discharged on or _ about May25, 1942.Ardean Ricewas reemployed by the respondent on March 25, fol-lowing his eviction by W. R. Taylor on February 24.After returningto the plant, Rice, who had had meetings of the Union at his homeand who was one of the Union's most active supporters, became, asrelated above, a particular object of intimidation by Mrs.* LaBoone,Collins, and Green'.On or about April 8, according to the undeniedtestimony of Rice, Green told Rice in the presence of Mrs. LaBooneand Collins that Rice was the "ringleader" of the Union and that "ithas got to be stopped, because we white folks ain't going to have it,"and warned him that otherwise there would be "some killing."Col-lins assured Rice that Green was telling him the truth.On theevening of April 10, Rice received a note which, as he explained oncross-examination by counsel for the respondent, stated, "We donewarned' you one time, and you don't do wrong no more." Immediatelyupon receiving the anonymous threat, Rice called at SuperintendentBrownley's home and showed the note to him. The latter said heknew nothing of conditions at the plant, that he had been sick, and `25ODECISIONS Or, NATIONAL LABOR RELATIONS BOARDreferred Rice to Plant Manager Taylor.Rice went to Taylor's homebut the latter was not there.The next morning Rice advised the re-spondent that he was leaving.Rice, who normally reported for workearly in the morning while it was still dark, testified, "I figured Icouldn't see out there at night, and some of them could do somethingto me.That is the reason I quit."Brownley was a responsible supervisor of the respondent.He madeno offer to furnish protection to Rice. In view of the unrestrained,violence at the plant, participated in by supervisory employees, thecontinuing intimidation of employees by Collins and Mrs. LaBooneoutside the plant, and the failure of the respondent to afford, protec-tion'to its employees while on its premises, Rice had reason, underthe circumstances, to conclude that his physical well being was seri-ously jeopardized by his union membership and his continued employ-ment.The cessation of Rice's employment was a direct result of therespondent's failure to furnish,, as it was obligated to do, adequate-protection to employees at and about its premises, and to put an endto the lawlessness )of its 'super'visors and Mrs. LaBoone.Therefore,,we find, as did the Trial Examiner, that Rice's resignation was nota mere voluntary severance of employment but was in fact a discrimi-natory discharge.D. B. Johnson,who had been evicted on February 23, was reem-ployed by the respondent on March 25.He left his job on April 29,after a shooting affray with W. R. Taylor, and was not present atthe hearing.The circumstances surrounding the shooting are obscureand the record fails to disclose any responsibility of the respondentfor Johnson's sudden departure.The Trial Examiner found, andwe' agree and find, that the respondent did not discriminate againstJohnson in regard to his hire or tenure of employment after thesettlement agreement of March 26.Nathaniel Fosterleft his employment on April when he heard of.the Johnson-Taylor incident because, as he testified, he "got afraidand quit.". Since the respondent has not been found responsible forthe affray between Johnson and Taylor, we are unable to conclude thatit is answerable for Foster's abandonment of his employment.Ac-,cordingly, we find, as did the Trial Examiner, that the respondent didnot discriminate against Foster in regard to his,hire or tenure ofemployment.Arthur Jeterwas reinstated on March 25, following his eviction onFebruary 23, and worked for the respondent until May 6.He testi-fied, and we find, that early in May his brother Doethus conveyed tohim Mrs. LaBoone's message to keep off the respondent's premises or"there will be some killing done," that he worked 2 days thereafter,and left because "..: I just got kind of frightened . . . I decided itwould-be best for me to go on home." Jeter, on cross-examination, TAYLOR.=COLQUITT COMPANY251-denied that the shooting of April 29 caused him to quit, and testified,"I ain't as scared of a crowd of nien as I is [of] the lady."He testi-fied further, without contradiction, and we find, that h(j told ForemanMyers of Mrs. LaBoone's threat and that the latter merely said thatit was' for Jeter to decide whether to continue to work or to quit. Jeterthereupon left, returning only to vote in the election of May 22.Thus again, as in the case of Rice, the respondent made no effort tohalt 'Mrs. LaBoone's intimidatory action or to provide for the safetyof its employees upon its premises.By'its failure to do so, it causedJeter, as it had previously caused Rice, to succumb to, Mrs. LaBoone'sthreats by leaving his employment.While his brother Doethus con-tinued to work at the plant despite Mrs. LaBoone's warnings, we areof the opinion that such fact in no way reflects upon the reasonablenessof Jeter's fears and his consequent decision not to return to work.Accordingly, we find that Jeter's failure to report for work was nota voluntary termination of employment, but was in fact a dischargefor his union activity.Warren Atchison,who was also forced to leave the plant on February23, was reemployed on, April 1 and worked until May 8, 1942. Shortlybefore the last date, Gosnell, an assistant foreman under Myers, askedhim to "double over" until midnight.Atchison, testified that he toldGosnell that "with all this rough stuf" he was afraid To work at theplant at night. / Gosnell replied that he did not blame Atchison forhis fears.The next night, however, he again asked Atchison to work.,When Atchison again protested, he was sent to Myers.Myers told him,according to Atchison, "I give my orders.You are supposed to goahead and work." Atchison then reported to Plant Manager Taylor.He told Taylor that, while lie had formerly worked at night, he wasnow afraid to do so because of the "rough stuff." Taylor gave himno assurance of protection.Atchison testified that he left because hewas afraid to work at the plant at night, and stated, "After,I had somany threats around there I was afraid somebody would knock mein the head. I wouldn't take that chance."As in the case of Rice andArthur Jeter,we find that Atchison was in fact discharged for hisunion activity.WillisMeanswas reemployed on March 25 after his eviction onFebruary 23.On April 11, Mrs. LaBoone threatened him with vio-lence and thereafter frequently drove back and forth past his home.On May 22.Means decided to leave the respondent's employ., He testi-fied that his decision was made in consequence of the following con-siderations and incidents : Mrs. LaBoone's threats against him "gotme scared, because she was a woman, you know, and a white lady,"and he was "all the time . .-bothered." In addition, some per-sons whoiiz Means was unable to identify had attempted to set fire to4 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis home on the night of May 21. Because of all these circumstances,-he testified, he'decided to quit on May 22 "before there was any moretrouble."On that day; he spoke to Conyers and, Taylor, telling themwhat had occurred the previous night. They merely asked him whetherhe had been "bothered" -on the job and he replied that he had- not.Taylor then told Means, according to the latter, that the 'respondentwas "trying to do all [it] could to prevent anything on the job but [it]couldn't protect the whole community." Conyers urged Means to stayat his work for the remainder of the day, but the latter was adamantbecause, as he testified, "It seemed to me the longer I worked there, themore trouble I would have."He returned to the plant that afternoon,voted in the election, received his pay, and left.In this instance too, it is clear that had the respondent fulfilled itsduty to afford Means reasonable protection at and about its plant andhad it openly and unequivocally repudiated the activities of Mrs.LaBoone and forbidden its supervisory employees to collaborate withher, the conditions giving rise to Means' decision to terminate his em-ployment would' not have existed.Plant Manager Taylor's statementthat the respondent was trying "to do all [it] could to prevent anythingon the job" was not supported by any overt act on its part and,viewed in the light of the events of the preceding 4 months, it wasobviously no more than a bare assertion upon which no employee couldreasonably rely as adequate assurance.Accordingly, we find thatMeans' resignation was not a voluntary termination of employmentbut resulted from the respondent's failure to perform its obligationstoward its employees.The resignation was consequently tantamountto a ,discharge for union activity.V. L. Blackwellhad been employed by the respondent for 25' yearswhen he left his job as crane operator on May 23, 1942.He joined theUnion in April and was the only white member.As related above,Blackwell was named as an observer for the Union at the election.Shortly after Conyers had announced his name and those of the othertwo union observers to Plant Manager Taylor on May 21, Heber Cul-bretli, a crane operator who relieved Blackwell and who acted as anobserver for the respondent, told Blackwell that he would be beatenif he acted for the Union.This incident, together with the previousvisit of Mrs. LaBoone to his home when she was in search of the unionorganizers, caused Blackwell to leave his job, for, as he testified, "I hadgot about all of that foolishness I wanted."He did not report forwork on May 22, the day of the election, and on May' 23 obtained hispay from Superintendent Brownley, who asked him, according to'Blackwell, "I suppose you have quit?"Blackwell replied, "Yes, Ihave quit and am going to stay quit until you get to where you cancontrol these fellows without these boys interfering with,me."OnP TAYLOR-COLQUITT COMPANY253-cross-examination by the respondent, Blackwell explained, "I thoughtI had better get away from there while I could."It is apparent that Blackwell would not have terminated his ownemployment if the respondent had afforded him adequate protectionfrom physical harm, as it was bound to do.Accordingly, we find, asdid the Trial Examiner, that on May 23, 1942, the respondent dis-charged V. L. Blackwell because of his union membership and activity.Hudson Copelandwas reemployed on April 18, 1942, pursuant tothe terms of the March 26 settlement agreement and was given a jobwrenching doors.The settlement agreement provided'that Copelandbe given a job other than his former one.His new duties were morearduous than those he had formerly performed.He testified that heinformed Foreman Glenn that his work was too fatiguing, that hecould not perform it, and asked him for his old job.Glenn told himthat his former job was filled.Copeland thereupon left the plant.The record discloses no discriminatory motive on the part of the re-spondent in assigning Copeland to a job other than that which he hadpreviously held.'The Trial Examiner found that the respondent slidnot discriminate against Copeland in regard to his hire or tenure ofemployment and recommended that the allegations of the complaintas to him be dismissed.The Union did not except.We also find thatthe respondent did not discriminate against Copeland.We find that the respondent discriminated in regard to-the hire andtenure of employment of Duce Robinson, Willie Dantzler, ArdeanRice, Arthur Jeter, Warren Atchison, Willis Means, and V. L. Black-well, thereby discouraging membership in the Union and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section III,above, occurring in connection with the operations of the respondentdescribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow, of commerce.V.THE REMEDYHaving found that the respondent and Mrs. LaBoone have in a veryserious manner and to a far-reaching degree engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom. Inorder to effectuate the policies of the Act and in aid of our cease anddesist order, it is essential that the respondent be directed to take cer-tain affirmative action, more particularly described below. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that the respondent and Airs. LaBoone have intimi-dated, threatened, and assaulted the respondent's employees and variousrepresentatives of the Union in order to interfere with the right of theemployees to form, join, or assist the Union.'We have found, in ad-dition, that the respondent failed to provide, at and about its ' plantadequate protection for its employees from intimidation, physicalassaults, or threats of violence because of union membership.We shall,therefore, order the respondent at alltimes-to afford all its employees-adequate protection at and about the plant from intimidation, phys-ical assaults, or threats of violence directed at discouraging member-ship in the Union or in any other labor organization.3- It has alsobeen found that, in connection with _ its anti-union campaign, therespondent permitted its employees to store firearms on its premises.We shall order the respondent to prohibit the storing in its plant ofany dangerous weapons, for the purpose of discouraging, membership.in the Union or in any other labor organization.We believe that further affirmative, action must be taken by therespondent to dissipate the serious effects of the flagrant unfairlabor practices we have found to have been committed at its plant. Therecord has shown that LaBoone, Capell, Myers, Collins, Case, Smith,Morrow, and various other supervisory employees, and W. R. Taylor,Green, Garrett, and other non=supervisory employees, who participatedin various forms of unlawful conduct are still employed at the respond-ent's' plant.They 'are therefore still capable of persisting in suchunlawful acts.Moreover, they remain as symbols of the respondent'santi-union program and their continued presence at the plant 'in aposition of authority or otherwise will undoubtedly serve to deter theemployees from enjoying the freedom of which they have been deprived,by that program and its manifold manifestations.We consequentlydeem it imperative, under the circumstances, to require the respondentto release its employees-from the restraint imposed, upon them by thepresence of these persons at the plant.We shall therefore order therespondent to make known to its employees its intention, and in factto carry out such intention, to dismiss or otherwisepenalizeseverelyany supervisory or non-supervisory employee who attempts in thefuture to engage in intimidation, physicalassaults, orthreats ofviolence, directed at discouraging membership in the Union and anysupervisory employee who attempts in the,future to interfere with theright of the respondent's employeesto form, join, or assistany labororganization.'12N. L. R. B. v. Pond Motor Co.,119 F. (2d) 326(C.C. A. 5),enf'g as mod,Matter ofFord Motor CompanyandiIl.C.McGarity,an individual,etc.,26 N L. RB 322 ; and seeN L R B v GeneralMotorsCorp.,116 F. (2d) 306 (C. C. A. 7),,enf'gMatter,of-GeneralMotors Corpoi ation and Delco-Remy CorporationandInternational Uhion, Unsted-Auto-mobile Workers of America,LocalNo. 1116,14 N. L. R. B. 113.J TAYLOR-COLQU1TTCOMPANY255,We have further found that the respondent discriminatorily dis-charged five employees during April and May 1942.33We shall orderthat the respondent offer these employees immediate and full rein-statement to their former or substantially equivalent positions,`withoutprejudice to their seniority or other rights or privileges, and makethem whole for any loss of pay they may have suffered by reason of-therespondent's discrimination against them, by the payment to each ofthem of a sum of money equal to the amount which he would normallyhave earned as wages from the date of the discrimination against himto the date of the respondent's offer of reinstatement, less his netearnings 34 during-that period.-,'Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Mine Workers of America, District 50, is a labor organi-zation, within the meaning of Section 2 (5) of the Act. -2.Mrs. Elnla LaBoone is an employer, within the meaning ofSection 2 (2) of the Act.3.By maintaining surveillance of union meetings, by questioningemployees as to their membership i° the Union, by threatening em-ployees with violence because of their membership and' activity inbehalf of the Union, by threatening discharge and loss of employ-lnent if the employees joined or remained members of the Union, bythreatening and physically assaulting the Union's representatives, bycampaigning against the Union prior to the election and circulatingleaflets derogatory of the Union and its leaders, end by threateningviolence to the employees supporting the Union, the respondent andMrs. LaBoone, individually and collectively, interfered with, re-strained, and coerced the employees of the respondent in the exercise"'We havealso found that the respondent discriminatorily discharged 13 employees inFebruary1942Allsuch employees were offered reinstatement and those who applied,were reemployed'As to those who did not apply, it was conceded by counsel for theBoard that,had theyapplied,they wouldalso have been reemployedIt further appearsthat,in accordance with the settlement agreement,the respondent contributed to a charytable organization a sum of money equal to the back pay of all such employees.Accord-ingly,the respondent has already fulfilled its obligation to offer reinstatement to thoseemployees whom it had disc riminatoril y discharged and has paid,as it agreed to do, theamount of back wages to charity.We do not believe that the policies of the Act will beeffectuated by requiring the respondent again to offer reinstatement to the 13'employeesor to make them whole for wages lost."By "net earnings" is meant earnings less expenses,such as for transportation, roomand board,incurred by an employee in connection with obtaining work and working lelse-wheue than for the respondent,which would not have been incurred but for his unlawfuldischaige and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lo?nber and Sawmill Workers Union,Local2590, '8N L R B. 440 Monies received for,work performed upon Federal,State, county,municipal, or other work-relief projectsshall be considered as earnings.SeeRepublic Steel,Corpo;aeon v. NL. R. B.,311 U. S. 7.J 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the rights guaranteed in Section 7 of'the Act, and have therebyengaged in and are engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.4.By discriminatinb in regard to the hire and tenure of employ-ment of Arthur Means, Willis Means, Warren Atchison, D. B. John-son, Doethus Jeter,, Arthur Jeter, Booker Brannon, Arthur Golightley,Ardean Rice, Otis Shippy Raymond Black, Duce Robinson, Willie-Dantzler, and V. L. Blackwell, thereby discouraging membership inUnited Mine Workers of America, District 50, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of, Section 8 (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act, with respect to D. B. Johnsonafter March 26, 1942, or with respect to Hudson Copeland or NathanielFoster.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that-A.The respondent, Taylor-Colquitt Company, Spartanburg; SouthCarolina, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Assaulting, beating, or otherwise engaging in physical vio-lence,with respect to any employee, union representative, or anyother person, or inciting, encouraging, or assisting others to assault,beat, or otherwise engage in physical violence, with respect to anyemployee, union representative, or any other person for the purpose of,discouraging membership in, or activities on behalf of, United MineWorkers of America, District 50, or any other labor organization;(b)Maintaining surveillance of, or employing any other meansof espionage, for the purpose of ascertaining or investigating theactivities of any labor organization or the activities of its employeesin connection with any labor organization;(c)Disrupting meetings for the purpose of interfering with theright of its employees to self-organization;(d)Discouraging membership in United Mine Workers of Amer-r\ca,District 50, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or by dis-criminating in any other manner in regard to their hire or tenure,of employment or any terms or conditions thereof;i TAYLOR-GOLQUITT .COMPANY257(e) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.'Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Afford all its employees adequate protection at all times at andabout its plant from intimidation, physical assaults, or 'threats ofphysical violence directed at discouraging membership in, or activityon behalf of, United Mine Workers of America, District 50, or anyother labor organization;(b) Instruct in writing all its employees at its plant that intimida-tion, physical assaults, or threats of violence directed at discouragingmembership, in, or activities on behalf of, United Mine Workers ofAmerica, District 50, or any other labor organization, will not betolerated at any time, and take effective action to enforce such rule;(c)Instruct in writing all its employees at its plant that they maynot store, carry, or bring i11to the plant guns or other dangerousweapons of any nature for the purpose of discouraging membershiporganization, and take effective action to enforce such rule(d) Instruct orally and in writing, all its employees that its cranecheckers, gang leaders, assistant foremen, foremen, superintendents,and other officials and supervisory employees may not in any mannerinterfere with, restrain, or coerce its employees in the exercise oftheir right to self-organization, to form, join, or assist labor organ-izations, to bargain collectively through representatives of their "ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act, . and take effective action to enforce suchrule;.(e)Offerto Ardean Rice. Arthur Jeter, Warren Atchison, WillisMeans, and V. L. Blackwell immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges;(f)Make whole Ardean Rice, Arthur Jeter, Warren Atchison,WillisMeans, and V. L. Blackwell for any loss of pay they mayhave .suffered by reason of the respondent's discrimination againstthem by payment to each of them a sum of money equal to that whicheach would normal] y'have earned as wages from the date, of discrim-ination against each 'to the date of his offer of reinstatement, less hisnet earnings during such period;513 0 24-4 3,-v o 1 4 7--17 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD '(g)Post immeditely.in conspicuous places throughout its Spartan-burg, South Carolina, plant, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a), (b), (c), (d), and (e) hereof; (2) that the respondent, will.take the affirmative action set forth in paragraphs 2 (a), (b), (c),(d), (e), and (f) hereof; (3) that its employees are free to becomeor remain members of United Mine Workers of America, District50, and that the respondent will not in any manner discriminateagainst any employee because of his membership in or activity onbehalf of that organization; and (4) that it completely repudiatesthe activities of Mrs. Elma LaBoone among its employees; that-such,activities have occurred in violation of the National Labor RelationsAct, and that it takes this means of notifying its employees that itwill neither accept, participate in, nor condone any such acts;(h)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.B.Mrs. Elma LaBoone, her agents and assigns, shall:1.Cease and desist from :(a)Assaulting, beating, or otherwise engaging in physical vio-lence, with-respect to any employee, union representative, or any otherperson, or inciting, encouraging, or assisting others to assault, beat,or otherwise engage in physical violence, with respect to any em-ployee, union representative, or any other person, for the purpose ofdiscouraging membership in, or activities on behalf of, United MineWorkers of America, District 50, or any other labor organization;(b)Maintaining surveillance of, or employing any other meansof espionage, for the purpose of ascertaining or investigating, theactivities of any labor organization or the activities of the employeesof any employer, including the respondent, in connection with anylabor organization;(c)Disrupting meetings for the purpose of interfering with theright of the employees of any employer, including the respondent, toself-organization;(d) In any other manner interfering with, restraining, or coercingthe employees of any employer, including the respondent, in the exer-cise of their right to" self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the Act. TAYLOR-COLQUITTCOMPANY259AND IT IS FURTHER ORDERED,That the complaint,in sofar as it allegesthat the respondent has discriminated against Hudson Copeland andNathaniel Foster, and insofar as it alleges that the respondent hasdiscriminated against D. B. Johnson on and after March 26, 1942,within',the meaning,of Section 8 (3) of the Act, be, and it hereby is,dismissed.